Hort, Judge.
This is a conviction for the theft of a yearling, the property of W. W. Prude, or G. A. Bell.
The first assignment is that “the court erred in not excluding upon motion of defendant a certain bill of sale,” etc. There is nothing in this assignment. It appears that the bill of sale was recorded in the wrong book, and the motion to exclude it was upon this ground; but it also appears that when the State proposed to prove its contents and execution, defendant admitted that he had given the bill of sale referred to by the witnesses. Under these facts the court very properly refused to exclude it.
Andrew Williams was a witness, and it appears that there was some conflict between his testimony and that of Mr. Bell. This being the case, defendant proposed to prove his good character for truth and veracity. Upon objection of the district attorney, this was refused. It appears that the matters and facts in relation to which these witnesses differed, occurred some *222time after the theft; and it is also clear that these facts about which the witnesses differed did not have the least bearing upon the material facts of the case. Some time before the transaction between Williams and Bell occurred, appellant had sold to Williams the yearling and received pay therefor. Whether he paid Bell any part of this sum could not affect the question; for, if guilty at all, this transaction could not affect the case. Mor would the fact that Bell received a part of this money alter the case in the least when considered with relation to the other facts. Under this state of case, we are of the opinion that there was no error in rejecting the proposed proof.
Opinion delivered April 24, 1886.
We notice the assignments in the order presented by the brief. The second error assigned is: “ That the court erred in the fifth paragraph of the charge.” The substance of this paragraph is, that if the jury believed from the evidence that defendant did not know that he had given or executed a bill of sale to said yearling, and that he, himself, believed at the time that he sold it to Williams that it was his own property, and that he had the right to sell it, then he would not be guilty.
We cannot perceive any objections which appellant could present to this charge. It was made pertinent by the evidence, and is an appropriate charge, presenting the theory of the defense clearly.
We have considered and determined all the points presented by the brief of counsel for appellant, but we have not confined our investigation alone to the errors assigned.
After a very careful examination of the record, we find no such error as requires a reversal of the judgment, and it is affirmed.

Affirmed.